DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. The present application claims priority to U.S. Provisional Application No. 62/626,460 filed 02/05/2018.

Information Disclosure Statement
Acknowledgment is made of the information disclosure statement filed 7/19/2019, which complies with 37 CFR 1.97. As such, the information disclosure statement has been placed in the application file and the information referred to therein has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(3) because Figures 3B, 6, 7, 8B and 8C include letters which do not measure at least .32 cm. (1/8 inch) in height (i.e., lowercase, subscript characters in FIGs. 3B, 6, 7, 8B and 
The drawings are also objected to as failing to comply with 37 CFR 1.84(l) because some of the characters in Figures 3B, 6, 7, 8B and 8C are too light to permit adequate reproduction (see, e.g., many of the characters in the screen shots of Figures 3B, 6, 8B and 8C). See MPEP 507 (A) and 37 CFR 1.84(l): All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. 
FIG. 4 is also objected to because of the following informalities: 
The Examiner suggests “UNSTRUCTURED DATA 405-2” in Figure 4 should read “UNSTRUCTURED DATA 405-3” (See, the description of FIG. 4 in paragraph 68 of the specification, which recites, inter alia “As can be seen from the figure, the incoming data 405 can be structured data 405-1, semi-structured data 405-2, or unstructured data 405-3.” 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The disclosure is objected to because of the following informalities:
The use of the terms Apache Solr and Elastic Search [sic – Elasticsearch], which are trade names or marks used in commerce, has been noted in this application. They should be capitalized wherever they appear and be accompanied by the generic terminology. For instance, the terms Apache Solr and Elastic Search appear in paragraph 48 of the specification.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required. 
In the first sentence of paragraph 69, “non -supervised classification” appears to include an inadvertent space before the hyphen and should read “non-supervised classification”. 


Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Independent claims 1 and 6 each recite “the determined knowledge model” (see, e.g., lines 20-21 of claim 1). Applicant did not previously introduce any “determined knowledge model” or determining a knowledge model in these claims. Applicant previously introduced a generated knowledge model (see, e.g., lines 2 of claims 1 and 6 reciting “generate a knowledge model”). For examination purposes, “the determined knowledge model” has been interpreted as the previously introduced generated “knowledge model”. Appropriate correction is required.
Independent claims 6 and 14 recite “generating an explanation to decision made by the Al system” and “generating an explanation to decision made by an Al system”, respectively, which is grammatically incorrect (See, e.g., line 4 of claim 6). The examiner suggests that one way to overcome these objections is to amend these claims to recite “generating an explanation [to] for a decision made by the Al system” (claim 6) and “generating an explanation [to] for a decision made by an Al system” (claim 14) (see, e.g., lines 4-5 of claim 1, which recite “generating an explanation for a decision made by the Al system”). Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Line 5 of independent claim 14 recites “wherein generating the ontology”. There is insufficient antecedent basis for this limitation in this claim. Applicant did not previously introduce any “ontology”, “generating an ontology” or generation of any ontologies in this claim. Applicant previously introduced “a plurality of ontologies”; however it is unclear whether “wherein generating the ontology” refers a generated one of the “plurality of ontologies” or to another, generated ontology. For examination purposes, the examiner is interpreting the term “wherein generating the ontology” in claim 14 as “wherein generating an ontology”. Appropriate correction is required.
Also, claims 15-20, which depend directly or indirectly from claim 14, are rejected under 35 U.S.C. 112(b) as being indefinite under the same rationale as claim 14.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
a knowledge model constructor to generate a knowledge model,
an ontology creator to create the plurality of ontologies based on data procured from real-world interactions of the knowledge model constructor,
a rule constructor to construct the plurality of inferencing rules based on the ontology and the real-world data procured from the real-world interactions,
a knowledge model detector to select the knowledge model, 
an explainer to execute a decision-making process and to generate an explanation for the decision made,
 a classifier and cluster-generator to classify and cluster data procured from the real-world problem into an ontology of the determined knowledge model,
a rule identifier to identify inferencing rules to be used for deconstructing the real-world problem; and
an inferencer and hypothesis generator to provide a machine-learning based reasoning to provide a hypothesis for the real-world problem and an explanation to accompany the hypothesis in independent claims 1 and 6. 

Regarding claims 1 and 6 and the above-noted three-prong test, the recited a knowledge model constructor is a generic placeholder, to generate a knowledge model is functional language, and there is no recitation of sufficient structure to perform the generating. Also in claims 1 and 6, an ontology creator is a generic placeholder, to create the plurality of ontologies is functional language, and there is no recitation of sufficient structure to perform the creating. Additionally in claims 1 and 6, a rule constructor is a generic placeholder, to construct the plurality of inferencing rules is functional language, and there is no recitation of sufficient structure to perform the constructing. Further in claims 1 and 6, a knowledge model detector is a generic placeholder, to select the knowledge model is functional language, and there is no  an explainer is a generic placeholder, to execute a decision-making process and to generate an explanation for the decision made is functional language, and there is no recitation of sufficient structure to perform the executing and generating. Additionally in claims 1 and 6, a classifier and cluster-generator is a generic placeholder, to classify and cluster data procured is functional language, and there is no recitation of sufficient structure to perform the classifying and clustering. Further in claims 1 and 6, a rule identifier is a generic placeholder, to identify inferencing rules is functional language, and there is no recitation of sufficient structure to perform the identifying. Lastly in claims 1 and 6, an inferencer and hypothesis generator is a generic placeholder, to provide a machine-learning based reasoning to provide a hypothesis for the real-world problem and an explanation to accompany the hypothesis is functional language, and there is no recitation of sufficient structure to perform the providing.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitations:


 	With reference to the AI system 105, shown in the high level block diagram of FIG. 2, paragraph 37 recites “The system 105, amongst other things, includes a knowledge model constructor 205 and an executor 210. The knowledge model constructor 205 includes, but is not limited to, a data collector 215, an ontology creator 220, a rule constructor 225, which are in communication with each other and are together responsible for collecting the data from various real-world sources and utilize the data to build an ontology. The executor 210 includes but is not limited to, knowledge model detector 230 and an explainer 235, which are in communication with each other. The explainer 235 further includes a classifier & cluster-generator 240, a rule identifier 245, and an inference & hypothesis generator 250.” 
With continued reference to FIG. 2, paragraphs 38, 40, 44-45, 48 and 50 recite “data collector 215 can communicate with the real world and procures large amounts of data for the ontology creator 220 to process and generate one or more ontologies and for the rule constructor 225 to create valid inferencing rules”, “ontology creator 220 uses the data procured by the data collector 215 to create an ontology and associate the data with the ontology. For example, the ontology creator 220 may use various types of learning techniques, such as deductive learning techniques, for curating and clustering the data”, “rule constructor 225 uses the curated data for extracting relations and inferencing rules”, “rule constructor 225 may employ various reasoning/learning techniques for the extraction of inferencing rules, such as deductive reasoning 
With continued reference to FIG. 2, paragraphs 51 and 63 recite “rule identifier 245 performs the role of identifying the inferencing rule that will be applicable in a given case, on the basis of which the system 105 provides the decision and the reasoning for the decision” and “explainer 235 is capable of weighing in the ‘strength’ parameter built into the rules by the rule constructor 225. Accordingly, the inferencer & hypothesis generator 250 can determine the strength or the confidence associated with a decision and the associated explanation”.
With reference to FIG. 2 and the hardware platform 900 of FIG. 9, paragraph 74 recites “the hardware platform 900 may be a computer system 900 that may be used with the examples described herein”, “computer system 900 may execute, by a processor (e.g., a single or multiple processors) or other hardware processing circuit, the methods, functions and other processes described herein” and “software code includes, for example, instructions to perform the steps described with reference to the components of the system 105 in Fig. 2 previously. In an example, the knowledge model constructor 205 and the executor 210 may be software codes or components performing these steps.”.


If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber et al. (U.S. Patent Application Pub. No. 2019/0214024 A1, hereinafter “Gruber”) in view of non-patent literature Khan et al. (“A Practical Medical Decision Support System Using Structured Knowledge & Machine Learning Techniques." (2012), hereinafter “Khan”) and further in view of Talbot et al. (U.S. Patent Application Pub. No. 2008/0270336 A1, hereinafter “Talbot”). Gruber was filed on March 13, 2019 as a as a Continuation of Application No. 13/913,336, filed on June 7, 2013, and this date is before the effective filing date of this application, i.e., February 5, 2018. Therefore, Gruber constitutes prior art under 35 U.S.C. 102(a)(2).
With respect to claim 1, Gruber discloses the invention as claimed including an artificial intelligence (Al) system (see, e.g., paragraphs 88, 133 and 181, “the system of the present invention is implemented on a standalone computing system … an architecture for implementing at least a portion of an intelligent automated assistant on a standalone computing system … Computing device 60 includes processor(s) 63 which run software for implementing intelligent automated assistant 1002”, “Unlike comprising:
a knowledge model constructor to generate a knowledge model (as indicated above, “a knowledge model constructor” has been interpreted as a combination of hardware and software) (see, e.g., paragraph 200, “Ontologies are used, for example, to build models of data and knowledge. In some embodiments of the intelligent automated system 1002, ontologies are part of the modeling framework in which to build models such as domain models [i.e., a framework - combination of a software and hardware of a system 1002 to generate/build a knowledge model/models of knowledge]), the knowledge model comprising a plurality of ontologies and a plurality of inferencing rules (see, e.g., paragraphs 200, 221, 425, 446, 729, 908 and 1002-1003, “Ontologies are used, for example, to build models of data and knowledge … ontologies are part of the modeling framework in which to build models” [i.e., knowledge model includes ontologies], “the state of the user-specific inputs and outputs exchanged among components of intelligent automated assistant 1002 … the inferences made”, “pattern matching rules”, “the connections between nodes in an active ontology … are directed arcs, forming an inference lattice”, “allows assistant 1002 to infer 4601 the task (e.g., constrained selection task 4602) and domain”, “rules that for generating an explanation for a decision made by the Al system (see, e.g., paragraphs 802 and 955, “assistant 1002 may show a list of items that tries to optimize for at least one constraint, and explain why at least one is listed.” [i.e., generate an explanation for a decision made by the system/1002], “suggestions are generated as operations on commands in some state of completion. Commands are explicit, canonical representations of requests, including assumptions and inferences, based on attempted interpretations on user input. In situations where the user input is incomplete or ambiguous, suggestions are an attempt to help the user adjust the input to clarify the command.” [i.e., inferences for explaining a decision/suggestion made by the system]), the knowledge model constructor comprising:
an ontology creator to create the plurality of ontologies (as indicated above, “an ontology creator” has been interpreted as a combination of hardware and software) (see, e.g., paragraph 201, “an ‘active ontology’ 1050 may also serve as an execution environment, in which distinct processing elements are arranged in an ontology-like manner (e.g., having distinct attributes and relations with other processing elements). These processing elements carry out at least some of the tasks of intelligent automated assistant 1002 [i.e., combination of hardware and software processing elements]. Any number of active ontologies 1050 can be provided.” [i.e., to create/provide ontologies 1050]) based on data procured from real-world interactions of the knowledge model constructor (see, e.g., paragraphs 135 and 152, “application of personal , the data procured being real-world data (see, e.g., paragraph 571, “results from multiple services are validated and merged. In one embodiment, if validated results are collected, an equality policy function—defined on a per-domain basis-is then called pair-wise across one or more results to determine which results represent identical concepts in the real world.” [i.e., procured results/data include real-world data]), the real-world data comprising structured data, unstructured data, and semi-structured data (see, e.g., paragraphs 144-147, 210, 301, 323, 330 and 369, “types of input data/information which may be accessed and/or utilized by intelligent automated assistant 1002 may include: … Voice input … Text input … Location information coming from sensors or location-based systems. Examples include Global Positioning System (GPS) … from mobile phones” [i.e., real-world data comprising unstructured text, speech, GPS data], “ontology-based editing tools may operate to develop new models, data structures, database schemata, and representations” [i.e., structured data - database tables and records], “input that is returned is annotated 119, so that information about which choices were made in 118 is preserved along with the textual input”, “based on a semantic interpretation of Cuisine=ItalianFood, then the machine-readable semantic interpretation can be sent along with the user's selection of the string ‘Italian food’ as annotated text input 138”, ; … and
an executor for decision-making when faced with a real-world problem (as indicated above, “an executor” has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 126, 134 and 464-465, “intelligent automated assistant 1002 may also enable the combined use of several sources of data and services … and help a user find a personalized solution to their problem”, “automated assistants 1002 described herein may automate research and problem-solving activities”, “Given a representation of the user intent 290 … identify the task a user wants performed and/or a problem the user wants solved … For a given problem or task, given a representation of user intent 290, identify parameters to the task or problem.” [i.e., automated assistant 1002 uses services for decision making when faced with a user’s real-world problem]), the executor comprising:
a knowledge model detector to select the knowledge model to be used for resolving the real-world problem, based on the real-world problem (as indicated above, “a knowledge model detector” has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 200, 254-256, 264, 464-465 and 483, “a unifying infrastructure that integrates models, components, and/or data from other parts of embodiments of intelligent automated assistants 1002”, “the sources of constraints on ; and
an explainer to execute a decision-making process and to generate an explanation for the decision made (as indicated above, “an explainer” has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 802, 812 and 921, “assistant 1002 may show a list of items that tries to optimize for at least one constraint, and explain why at least one is listed”, “to explain the current results obtained from services in terms of the user's stated criteria and assistant's 1002 assumptions (for example, to explain the results of … requests)”, “To explain results, … explain the results using knowledge about the data and service.” [i.e., generate an explanation for the decision made/results]), the explainer comprising:
a classifier and cluster-generator to classify and cluster data procured from the real-world problem into an ontology of the determined knowledge model (as indicated above, “a classifier and cluster-generator” has been interpreted as a combination of hardware and software and “the determined knowledge model” has been interpreted as the previously introduced generated “knowledge model”) (see, e.g., paragraphs 227, 376, 386, 420 and 1074, “intelligent automated assistant 1002 uses active ontology 1050 to unify the concept of constraint in dialog flow model 1642 with the property of party size 1619 as part of a cluster of nodes representing meal event concept 1616, which is part of the domain model 1622”, “model component(s) 1056 may classify candidate words in processes, for instance, to determine that a word is the name of a restaurant”, “data from domain model component(s) 1056 may be associated with other model modeling components … For example, businesses in domain entity databases 1072 that are classified as restaurants”, “model 1056 represented by a cluster of nodes in active ontology 1050”, “a domain of information can be implemented as a cluster of interconnected nodes in an ontology.” [i.e., classifying and clustering data from the real-world of recommending a restaurant into ontology 1050 of the generated model 1056]).
 Although Gruber substantially discloses the claimed invention, Gruber is not relied on for explicitly disclosing a rule constructor to construct the plurality of inferencing rules based on the ontology and the real-world data procured from the real-world interactions; and …
a rule identifier to identify inferencing rules to be used for deconstructing the real-world problem; and
an inferencer and hypothesis generator to provide a machine-learning based reasoning to provide a hypothesis for the real-world problem and an explanation to accompany the hypothesis, wherein the inferencer and hypothesis generator is to capture a confidence level parameter indicating a strength of the explanation for the decision made.
In the same field, analogous art Khan teaches a rule constructor to construct the plurality of inferencing rules based on the ontology and the real-world data procured from the real-world interactions (as indicated above, “a rule constructor” has been interpreted as a combination of hardware and software) (see, e.g., FIG. 1 depicting Framework architecture and system components [i.e., a combination of hardware and software] including “inference rules” and sections 1 and 2.0.1, “Our proof-of-concept implementation employs three real-world information sources: a large dataset of patient histories, a drug interaction registry, and a collection of medication prescription protocols.” [i.e., real-world data from real-world interactions], “the knowledge management component is also responsible for identifying relevant inference rules for the decision making process. An inference rule describes a relationship between various facts in a knowledge base, permitting logical deduction of additional information from basic facts. All inference rules used by our proposed framework are based on ontological concepts,” [i.e., identify/construct inferencing rules based on the ontology and the real-world data]); and
 a rule identifier to identify inferencing rules to be used for deconstructing the real-world problem (as indicated above, “a rule identifier” has been interpreted as a combination of hardware and software) (see, e.g., sections 2.0.1 and 2.0.2, “the ; and 
an inferencer and hypothesis generator to provide a machine-learning based reasoning to provide a hypothesis for the real-world problem and an explanation to accompany the hypothesis (as indicated above, “an inferencer and hypothesis generator” has been interpreted as a combination of hardware and software) (see, e.g., sections 2.0.2 and 4.0.7, “The semantic reasoning engine then applies the inference rules to reason out the answer to the user query. For example, if Jane's medical records indicate that she is currently taking another prescribed drug that cannot be administered with Ramelteon, then based on these facts, the engine will create the answer tokens: result (Jane cannot be given Ramelteon), and explanation (since she is currently taking drug X that has a contraindication with Ramelteon).” [i.e., providing an explanation], “let us assume that Jane is currently pregnant and the knowledge base does not contain this piece of data. Assuming that Ramelteon should not be prescribed to patients during pregnancy, the semantic reasoner will produce ‘unknown result' in response to a query, since not all facts are known. However, there might be other attributes in the raw data (such as breast tenderness, nausea & vomiting, fatigue, mood , wherein the inferencer and hypothesis generator is to capture a confidence level parameter indicating a strength of … the decision made (see, e.g., sections 2.0.1 and 2.0.2 - Algorithm 1, “the query execution engine utilizes machine learning to impute the missing data and assigns an estimate of confidence to the result”, “Algorithm 1 Hybrid Decision Making Algorithm … return reponse.r, reponse.p, [sic – response] with confidence 1 … return … response, … confidence of 1” [i.e., capture/assign a confidence level indicating strength of result/response/decision]). 
Alternatively, Khan also teaches the real-world data comprising structured data, unstructured data, and semi-structured data (see, e.g., FIG. 1 depicting system components including “semantic”, “structured” and “semi-structured” data and sections 2.0.1, 2.0.2 and 4.0.7, “The communication interface module accepts user questions as composite queries … For example a physician can ask the system ‘Can patient Jane can be given a sleeping pill Ramelteon?’ [i.e., unstructured, textual real-world data] ... using a plugin design, which allows real-time querying of distributed information repositories like relational databases, semantic knowledge stores and semi-structured document repositories”, “the data is numerically coded and stored in a structured format similar to a relational database”, “information is queried from relational 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruber to incorporate the teachings of Khan to provide a framework which enables decision making in the presence of partial information, leveraging ontological representations and machine learning techniques to enhance existing user datasets. (See, e.g., Khan, Abstract). Doing so would have allowed Gruber to use the framework effectively with real world data and sketch its use for a variety of domains, and to use artificial intelligence to support a task where there is a critical need (e.g., medical decision making by medical professionals), as suggested by Khan (See, e.g., Khan, Abstract). 
Although Gruber in view of Khan substantially teaches the claimed invention, Gruber in view of Khan is not relied on to teach wherein the inferencer and hypothesis generator is to capture a confidence level parameter indicating a strength of the explanation for the decision made.
In the same field, analogous art Talbot teaches wherein the inferencer and hypothesis generator is to capture a confidence level parameter indicating a strength of the explanation for the decision made (as indicated above, the “inferencer and hypothesis generator” has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 20, 30 and 37-39, “inferencing algorithms 28 and 30 can include an abductive reasoning algorithm that compiles the best explanation for a body of data … decision algorithms 24 and 26 can comprise an unsupervised clustering algorithm that attempts to form clusters from the data to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruber in view of Khan to incorporate the teachings of Talbot to provide systems and methods for assisted decision making utilizing automated discovery of unknown unknowns that are determined for one or more stories of interest by a plurality of inferencing algorithms (i.e., inferencers) mining an associated knowledge base (i.e., a knowledge model) for information that is filtered at an arbitrator, where the systems and methods assign evidence to associated hypotheses according to the evidence content using evidence classifiers to assign templates to hypotheses in the knowledge base. (See, e.g., Talbot, paragraphs 14 and 27). Doing so would have allowed Gruber in view of Khan to ensure that only relevant information is considered for inclusion and ensure that an analyst is 

Regarding independent claim 6, Gruber discloses the invention as claimed including an Al system (see, e.g., paragraphs 88, 133 and 181, “the system of the present invention is implemented on a standalone computing system … an architecture for implementing at least a portion of an intelligent automated assistant on a standalone computing system … Computing device 60 includes processor(s) 63 which run software for implementing intelligent automated assistant 1002”, “Unlike assistant technology that attempts to implement a general-purpose artificial intelligence system, the embodiments described herein may apply the multiple sources of constraints”, “intelligent automated assistant 1002 may include a plurality of different types of components, devices, modules, processes, systems, and the like, which, for example, may be implemented and/or instantiated via the use of hardware and/or combinations of hardware and software.” [i.e., an artificial intelligence system]) comprising:
a knowledge model constructor to generate a knowledge model (as indicated above, “a knowledge model constructor” has been interpreted as a combination of hardware and software) (see, e.g., paragraph 200, “Ontologies are used, for example, to build models of data and knowledge. In some embodiments of the intelligent automated system 1002, ontologies are part of the modeling framework in which to build models such as domain models [i.e., a framework - combination of a software and hardware of a system 1002 to generate/build a knowledge model/models , the knowledge model comprising a plurality of ontologies and a plurality of inferencing rules (see, e.g., paragraphs 200, 221, 425, 446, 729, 908 and 1002-1003, “Ontologies are used, for example, to build models of data and knowledge … ontologies are part of the modeling framework in which to build models” [i.e., knowledge model includes ontologies], “the state of the user-specific inputs and outputs exchanged among components of intelligent automated assistant 1002 … the inferences made”, “pattern matching rules”, “the connections between nodes in an active ontology … are directed arcs, forming an inference lattice”, “allows assistant 1002 to infer 4601 the task (e.g., constrained selection task 4602) and domain”, “rules that match otherwise unmatched words”, “not all constraints need be mentioned explicitly in the user input; some can be inferred from other information available in active ontology 1050 … available to assistant 1002. For example: Inferring domain or location” [i.e., inferencing rules]) for generating an explanation to [sic – for a] decision made by the Al system (see, e.g., paragraphs 802 and 955, “assistant 1002 may show a list of items that tries to optimize for at least one constraint, and explain why at least one is listed.” [i.e., generate an explanation for a decision made by the system/1002], “suggestions are generated as operations on commands in some state of completion. Commands are explicit, canonical representations of requests, including assumptions and inferences, based on attempted interpretations on user input. In situations where the user input is incomplete or ambiguous, suggestions are an attempt to help the user adjust the input to clarify the command.” [i.e., inferences for explaining a decision/suggestion made by the system]), the knowledge model constructor comprising:
an ontology creator to create the plurality of ontologies (as indicated above, “an ontology creator” has been interpreted as a combination of hardware and software) (see, e.g., paragraph 201, “an ‘active ontology’ 1050 may also serve as an execution environment, in which distinct processing elements are arranged in an ontology-like manner (e.g., having distinct attributes and relations with other processing elements). These processing elements carry out at least some of the tasks of intelligent automated assistant 1002 [i.e., combination of hardware and software processing elements]. Any number of active ontologies 1050 can be provided.” [i.e., to create/provide ontologies 1050]) based on data procured from real-world interactions of the knowledge model constructor (see, e.g., paragraphs 135 and 152, “application of personal information and personal interaction history in the interpretation and execution of user requests … embodiments described herein use information from personal interaction history (e.g., dialog history, previous selections from results, and the like)”, “input to the embodiments described herein also includes the context of the user interaction history, including dialog and request history.” [i.e., based on data from real-world user interactions]), the data procured being real-world data (see, e.g., paragraph 571, “results from multiple services are validated and merged. In one embodiment, if validated results are collected, an equality policy function—defined on a per-domain basis-is then called pair-wise across one or more results to determine which results represent identical concepts in the real world.” [i.e., procured results/data include real-world data]), the real-world data comprising structured data, unstructured data, and semi-structured data (see, e.g., paragraphs 144-147, 210, 301, 323, 330 and 369, “types of input data/information which may be accessed and/or utilized by , wherein the ontology creator is to utilize … reasoning techniques for creating the ontology (see, e.g., paragraphs 419 and 555, “Data from active ontology 1050, domain models 1056, and task flow models 1086 can also be used, to implement evidential reasoning in determining valid candidate syntactic parses 212.”, “For example, reasoning about the classes of parameters that service may support, a service model may state that services 1, 2, 3, and 4 may provide restaurants that are near a particular location (a parameter)” [i.e., utilize reasoning techniques for creating ontology 1050]) … ; and
an executor for decision-making when faced with a real-world problem (as indicated above, “an executor” has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 126, 134 and 464-465, “intelligent automated assistant 1002 may also enable the combined use of several sources of data and services … and help a user find a personalized solution to their problem”, “automated assistants 1002 described herein may automate research and problem-solving activities”, “Given a representation of the user intent 290 … identify the task a user wants performed and/or a problem the user wants solved … For a given problem or task, given a representation of user intent 290, identify parameters to the task or problem.” [i.e., automated assistant 1002 uses services for decision making when faced with a user’s real-world problem]), the executor comprising:
a knowledge model detector to select the knowledge model to be used for resolving the real-world problem, based on the real-world problem (as indicated above, “a knowledge model detector” has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 200, 254-256, 264, 464-465 and 483, “a unifying infrastructure that integrates models, components, and/or data from other parts of embodiments of intelligent automated assistants 1002”, “the sources of constraints on user input (for example, which are used in steps 23 and 29) are one or more of the various models and data sources that may be included in assistant 1002, which may include … domain models, task models, dialog models, and/or service models” [i.e., select one or more models to be used for resolving the user’s real-world problem], “domain models 1056 may be used to suggest concepts, relations, properties, and/or instances that would be consistent with the current input”, “Service capability models ; and
an explainer to execute a decision-making process and to generate an explanation for the decision made (as indicated above, “an explainer” has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 802, 812 and 921, “assistant 1002 may show a list of items that tries to optimize for at least one constraint, and explain why at least one is listed”, “to explain the current results obtained from services in terms of the user's stated criteria and assistant's 1002 assumptions (for example, to explain the results of … requests)”, “To explain results, … explain the results using knowledge about the data and service.” [i.e., generate an explanation for the decision made/results]), the explainer comprising:
a classifier and cluster-generator to classify and cluster data procured from the real-world problem into an ontology of the determined knowledge model (as indicated above, “a classifier and cluster-generator” has been interpreted as a combination of hardware and software and “the determined knowledge model” has been interpreted as the previously introduced generated “knowledge model”) (see, e.g., paragraphs 227, 376, 386, 420 and 1074, “intelligent automated assistant 1002 uses , wherein the classifier and cluster-generator is to use the … reasoning techniques for classifying and clustering data (see, e.g., paragraphs 376, 419-420 and 555, “Domain model component(s) 1056 may classify candidate words in processes, for instance, to determine that a word is the name of a restaurant” [i.e., classifying data], “Data from active ontology 1050, domain models 1056, and task flow models 1086 can also be used, to implement evidential reasoning in determining valid candidate syntactic parses 212”, “a domain model 1056 represented by a cluster of nodes in active ontology 1050, “For example, reasoning about the classes of parameters that service may support, a service model may state that services 1, 2, 3, and 4 may provide restaurants that are near a particular location (a parameter)” [i.e., use the reasoning techniques for classifying and clustering data/nodes into ontology 1050]).
 Although Gruber substantially discloses the claimed invention, Gruber is not relied on for explicitly disclosing a rule constructor to construct the plurality of inferencing rules based on the ontology and the real-world data procured from the real-world interactions, wherein the rule constructor is to utilize deductive reasoning techniques for creating the plurality of inferencing rules; and …
a rule identifier to identify inferencing rules to be used for deconstructing the real-world problem; and
an inferencer and hypothesis generator to provide a machine-learning based reasoning to provide a hypothesis for the real-world problem and an explanation to accompany the hypothesis, wherein the inferencer and hypothesis generator is to utilize … reasoning techniques for providing the hypothesis and the explanation.
In the same field, analogous art Khan teaches a rule constructor to construct the plurality of inferencing rules based on the ontology and the real-world data procured from the real-world interactions (as indicated above, “a rule constructor” has been interpreted as a combination of hardware and software) (see, e.g., FIG. 1 depicting Framework architecture and system components [i.e., a combination of hardware and software] including “inference rules” and sections 1 and 2.0.1, “Our proof-of-concept implementation employs three real-world information sources: a large dataset of patient histories, a drug interaction registry, and a collection of medication prescription protocols.” [i.e., real-world data from real-world interactions], “the knowledge management component is also responsible for identifying relevant inference rules for the decision making process. An inference rule describes a , wherein the rule constructor is to utilize deductive reasoning techniques for creating the plurality of inferencing rules (see, e.g., section 2.0.1, “the knowledge management component is also responsible for identifying relevant inference rules for the decision making process. An inference rule describes a relationship between various facts in a knowledge base, permitting logical deduction of additional information from basic facts. All inference rules used by our proposed framework are based on ontological concepts, and can be processed by semantic reasoners.” [i.e., reasoner of knowledge management component uses deductive reasoning/logical deduction for creating inference rules]); and
 a rule identifier to identify inferencing rules to be used for deconstructing the real-world problem (as indicated above, “a rule identifier” has been interpreted as a combination of hardware and software) (see, e.g., sections 2.0.1 and 2.0.2, “the knowledge management component is also responsible for identifying relevant inference rules for the decision making process”, “Suppose a physician has to make a decision about prescribing a sleep medication (Ramelteon) to Jane. The physician begins by using the communication interface module to ask ‘Can Jane be given Ramelteon?’ … The knowledge management component then identifies inference rules representing the drug prescription protocol for Ramelteon, which are made available ; and 
an inferencer and hypothesis generator to provide a machine-learning based reasoning to provide a hypothesis for the real-world problem and an explanation to accompany the hypothesis (as indicated above, “an inferencer and hypothesis generator” has been interpreted as a combination of hardware and software) (see, e.g., sections 2.0.2 and 4.0.7, “The semantic reasoning engine then applies the inference rules to reason out the answer to the user query. For example, if Jane's medical records indicate that she is currently taking another prescribed drug that cannot be administered with Ramelteon, then based on these facts, the engine will create the answer tokens: result (Jane cannot be given Ramelteon), and explanation (since she is currently taking drug X that has a contraindication with Ramelteon).” [i.e., providing an explanation], “let us assume that Jane is currently pregnant and the knowledge base does not contain this piece of data. Assuming that Ramelteon should not be prescribed to patients during pregnancy, the semantic reasoner will produce ‘unknown result' in response to a query, since not all facts are known. However, there might be other attributes in the raw data (such as breast tenderness, nausea & vomiting, fatigue, mood swings etc.) that could provide a strong indication of pregnancy, when viewed in conjunction with each other. Machine learning and data mining techniques are useful in discovering these latent data-specific relationships.” [i.e., providing machine-learning based reasoning to provide a pregnancy hypothesis for the real-world prescription problem], “Users post their request as queries, and in response the system generates an answer along with its explanation.” [i.e., providing an explanation to accompany the , wherein the inferencer and hypothesis generator is to utilize … reasoning techniques for providing the hypothesis and the explanation (see, e.g., section 2.0.2, “The semantic reasoning engine then applies the inference rules to reason out the answer to the user query … based on these facts, the engine will create the answer tokens: result (Jane cannot be given Ramelteon), and explanation” [i.e., reasoning engine uses reasoning techniques for providing the explanation], “Assuming that Ramelteon should not be prescribed to patients during pregnancy, the semantic reasoner will produce ‘unknown result' in response to a query, since not all facts are known. However, there might be other attributes in the raw data (such as breast tenderness, nausea & vomiting, fatigue, mood swings etc.) that could provide a strong indication of pregnancy, when viewed in conjunction with each other.” [i.e., reasoner uses reasoning techniques to provide pregnancy hypothesis for the real-world prescription problem]). 
Alternatively, Khan also teaches the real-world data comprising structured data, unstructured data, and semi-structured data (see, e.g., FIG. 1 depicting system components including “semantic”, “structured” and “semi-structured” data and sections 2.0.1, 2.0.2 and 4.0.7, “The communication interface module accepts user questions as composite queries … For example a physician can ask the system ‘Can patient Jane can be given a sleeping pill Ramelteon?’ [i.e., unstructured, textual real-world data] ... using a plugin design, which allows real-time querying of distributed information repositories like relational databases, semantic knowledge stores and semi-structured document repositories”, “the data is numerically coded and stored in a structured format similar to a relational database”, “information is queried from relational 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruber to incorporate the teachings of Khan to provide a framework which enables decision making in the presence of partial information, leveraging ontological representations and machine learning techniques to enhance existing user datasets. (See, e.g., Khan, Abstract). Doing so would have allowed Gruber to use the framework effectively with real world data and sketch its use for a variety of domains, and to use artificial intelligence to support a task where there is a critical need (e.g., medical decision making by medical professionals), as suggested by Khan (See, e.g., Khan, Abstract). 
Although Gruber in view of Khan substantially teaches the claimed invention, Gruber in view of Khan is not relied on to teach utilize inductive reasoning techniques, use the inductive reasoning techniques for classifying and clustering data, and
wherein the inferencer and hypothesis generator is to utilize abductive reasoning techniques for providing the hypothesis and the explanation.
In the same field, analogous art Talbot teaches utilize inductive reasoning techniques (see, e.g., FIG. 4 depicting utilization of “inductive reasoner 102” and paragraph 28, “the plurality of inferencing algorithms include an inductive reasoner 102 that computes changes in rules based on new evidence within the knowledge base. The change is based on rule induction, using the old evidence supporting the old structure along with exceptions to the old rules in the existing evidence to induce new rules that , 
use the inductive reasoning techniques for classifying and clustering data (see, e.g., FIG. 4 depicting use of “inductive reasoner 102” with “unsupervised clustering 103” for data in “knowledge base 114” and paragraph 28, “inductive reasoner 102 that computes changes in rules based on new evidence within the knowledge base. The change is based on rule induction, using the old evidence supporting the old structure along with exceptions to the old rules in the existing evidence to induce new rules that better account for the entire body of old and the new evidence. In essence, new rules defining a revised network structure are computed from an aggregate of old and new evidence.” [i.e., inductive reasoner 102 uses the inductive reasoning techniques for inducing rules to classify evidence/data and aggregating/clustering evidence/data]), 
wherein the inferencer and hypothesis generator is to utilize abductive reasoning techniques for providing the hypothesis and the explanation (as indicated above, the “inferencer and hypothesis generator” has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 20, 30 and 37-39, “inferencing algorithms 28 and 30 can include an abductive reasoning algorithm that compiles the best explanation for a body of data … decision algorithms 24 and 26 can comprise an unsupervised clustering algorithm that attempts to form clusters from the data to determine new hypotheses for the decision making system 22”, “An abductive reasoner 105 can be used to find the best explanation for new data using positive and 
utilize abductive reasoning techniques for providing the hypothesis and the explanation (see, e.g., see FIG. 4 – depicting use of “abductive reasoner 105” and paragraphs 20 and 30, “inferencing algorithms 28 and 30 can include an abductive reasoning algorithm that compiles the best explanation for a body of data”, “An abductive reasoner 105 can be used to find the best explanation for new data using positive and negative examples of evidence … The output of the abductive reasoner 105 is provided in a hierarchically structured way with different degrees of granularity computed that compresses the information represented in a decision network. New hypotheses or linked groups of hypotheses can be extracted from this network as unknown unknowns. One example of an abductive reasoning algorithm is the SUBDUE algorithm” [i.e., abductive reasoner 105 uses adductive reasoning techniques/algorithms to find/provide the explanation and hypotheses]).


Regarding independent claim 14, Gruber discloses the invention as claimed including a non-transitory computer readable medium including machine readable instructions that are executable by a processor (see, e.g., paragraph 1101, “the present invention can be implemented as a computer program product comprising a nontransitory computer-readable storage medium and computer program code, encoded on the medium, for causing a processor in a computing device or other electronic device to perform the above-described techniques.”) to:
generate a knowledge model (see, e.g., paragraph 200, “Ontologies are used, for example, to build models of data and knowledge. In some embodiments of the intelligent automated system 1002, ontologies are part of the modeling framework in which to build models such as domain models [i.e., a framework - combination of a software and hardware of a system 1002 to generate/build a knowledge model/models of knowledge]), the knowledge model comprising a plurality of ontologies and a plurality of inferencing rules (see, e.g., paragraphs 200, 221, 425, 446, 729, 908 and 1002-1003, “Ontologies are used, for example, to build models of data and knowledge … ontologies are part of the modeling framework in which to build models” [i.e., knowledge model includes ontologies], “the state of the user-specific inputs and outputs exchanged among components of intelligent automated assistant 1002 … the inferences made”, “pattern matching rules”, “the connections between nodes in an active ontology … are directed arcs, forming an inference lattice”, “allows assistant 1002 to infer 4601 the task (e.g., constrained selection task 4602) and domain”, “rules that match otherwise unmatched words”, “not all constraints need be mentioned explicitly in the user input; some can be inferred from other information available in active ontology 1050 … available to assistant 1002. For example: Inferring domain or location” [i.e., inferencing rules]) for generating an explanation to [sic – for a] decision made by an Al system (see, e.g., paragraphs 88, 133, 181, 802 and 955, “the system of the present invention is implemented on a standalone computing system … an architecture for implementing at least a portion of an intelligent automated assistant on a standalone computing system … Computing device 60 includes processor(s) 63 which run software for implementing intelligent automated assistant 1002”, “Unlike assistant technology that , wherein generating the ontology comprises creating the plurality of ontologies (as indicated above, “wherein generating the ontology” has been interpreted as “wherein generating an ontology”) (see, e.g., paragraph 201, “an ‘active ontology’ 1050 may also serve as an execution environment, in which distinct processing elements are arranged in an ontology-like manner (e.g., having distinct attributes and relations with other processing elements). These processing elements carry out at least some of the tasks of intelligent automated assistant 1002 [i.e., combination of hardware and software processing elements]. Any number of active ontologies 1050 can be provided.” [i.e., creating/providing ontologies 1050]) based on data procured from real-world interactions (see, e.g., paragraphs  using … reasoning techniques for creating the ontology (see, e.g., paragraphs 419 and 555, “Data from active ontology 1050, domain models 1056, and task flow models 1086 can also be used, to implement evidential reasoning in determining valid candidate syntactic parses 212.”, “For example, reasoning about the classes of parameters that service may support, a service model may state that services 1, 2, 3, and 4 may provide restaurants that are near a particular location (a parameter)” [i.e., use reasoning techniques for creating ontology 1050]) …
determine the knowledge model to be used for resolving a real-world problem, based on the real-world problem (see, e.g., paragraphs 200, 254-256, 264, 464-465 and 483, “a unifying infrastructure that integrates models, components, and/or data from other parts of embodiments of intelligent automated assistants 1002”, “the sources of constraints on user input (for example, which are used in steps 23 and 29) are one or more of the various models and data sources that may be included in ;
classify and cluster data procured from the real-world problem into an ontology of the determined knowledge model using the … reasoning techniques for classifying and clustering data (see, e.g., paragraphs 227, 376, 386, 420 and 1074, “intelligent automated assistant 1002 uses active ontology 1050 to unify the concept of constraint in dialog flow model 1642 with the property of party size 1619 as part of a cluster of nodes representing meal event concept 1616, which is part of the domain model 1622”, “model component(s) 1056 may classify candidate words in processes, for instance, to determine that a word is the name of a restaurant”, “data from domain model component(s) 1056 may be associated with other model modeling components … For example, businesses in domain entity databases 1072 that are classified as restaurants”, “model 1056 represented by a cluster of nodes in active  
Although Gruber substantially discloses the claimed invention, Gruber is not relied on for explicitly disclosing creating the plurality of inferencing rules based on the ontology and the data procured from the real-world interactions using deductive reasoning techniques for creating the plurality of inferencing rules; 
identify inferencing rules to be used for deconstructing the real-world problem using deductive reasoning techniques for deconstructing the real-world problem; and
provide a machine- learning based reasoning to provide a hypothesis for the problem and an explanation to accompany the hypothesis using … reasoning techniques for providing the hypothesis and the explanation.
In the same field, analogous art Khan teaches creating the plurality of inferencing rules based on the ontology and the data procured from the real-world interactions (see, e.g., FIG. 1 depicting Framework architecture and system components including “inference rules” and sections 1 and 2.0.1, “Our proof-of-concept implementation employs three real-world information sources: a large dataset of patient histories, a drug interaction registry, and a collection of medication prescription protocols.” [i.e., real-world data from real-world interactions], “the knowledge management component is also responsible for identifying relevant inference rules for the decision making process. An inference rule describes a relationship between various facts in a knowledge base, permitting logical deduction of additional information  using deductive reasoning techniques for creating the plurality of inferencing rules (see, e.g., section 2.0.1, “the knowledge management component is also responsible for identifying relevant inference rules for the decision making process. An inference rule describes a relationship between various facts in a knowledge base, permitting logical deduction of additional information from basic facts. All inference rules used by our proposed framework are based on ontological concepts, and can be processed by semantic reasoners.” [i.e., reasoner of knowledge management component uses deductive reasoning/logical deduction for creating inference rules]);
 identify inferencing rules to be used for deconstructing the real-world problem (see, e.g., sections 2.0.1 and 2.0.2, “the knowledge management component is also responsible for identifying relevant inference rules for the decision making process”, “Suppose a physician has to make a decision about prescribing a sleep medication (Ramelteon) to Jane. The physician begins by using the communication interface module to ask ‘Can Jane be given Ramelteon?’ … The knowledge management component then identifies inference rules representing the drug prescription protocol for Ramelteon, which are made available through an aggregated source of expert knowledge” [i.e., identify inference rules to be used for deconstructing the real-world problem]) using deductive reasoning techniques for deconstructing the real-world problem (see, e.g., sections 2.0.1 and 2.0.2, “the knowledge management component is also responsible for identifying relevant inference rules for ; and 
provide a machine- learning based reasoning to provide a hypothesis for the problem and an explanation to accompany the hypothesis (see, e.g., sections 2.0.2 and 4.0.7, “The semantic reasoning engine then applies the inference rules to reason out the answer to the user query. For example, if Jane's medical records indicate that she is currently taking another prescribed drug that cannot be administered with Ramelteon, then based on these facts, the engine will create the answer tokens: result (Jane cannot be given Ramelteon), and explanation (since she is currently taking drug X that has a contraindication with Ramelteon).” [i.e., providing an explanation], “let us assume that Jane is currently pregnant and the knowledge base does not contain this piece of data. Assuming that Ramelteon should not be prescribed to patients during pregnancy, the semantic reasoner will produce ‘unknown result' in response to a query, since not all facts are known. However, there might be other attributes in the raw data  using … reasoning techniques for providing the hypothesis and the explanation (see, e.g., section 2.0.2, “The semantic reasoning engine then applies the inference rules to reason out the answer to the user query … based on these facts, the engine will create the answer tokens: result (Jane cannot be given Ramelteon), and explanation” [i.e., reasoning engine uses reasoning techniques for providing the explanation], “Assuming that Ramelteon should not be prescribed to patients during pregnancy, the semantic reasoner will produce ‘unknown result' in response to a query, since not all facts are known. However, there might be other attributes in the raw data (such as breast tenderness, nausea & vomiting, fatigue, mood swings etc.) that could provide a strong indication of pregnancy, when viewed in conjunction with each other.” [i.e., reasoner uses reasoning techniques to provide pregnancy hypothesis for the real-world prescription problem]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruber to incorporate the teachings of Khan to provide a framework which enables decision making in the presence of partial information, leveraging ontological representations and machine learning 
Although Gruber in view of Khan substantially teaches the claimed invention, Gruber in view of Khan is not relied on to teach using inductive reasoning techniques, using the inductive reasoning techniques for classifying and clustering data, and
using abductive reasoning techniques for providing the hypothesis and the explanation.
In the same field, analogous art Talbot teaches using inductive reasoning techniques (see, e.g., FIG. 4 depicting use of “inductive reasoner 102” and paragraph 28, “the plurality of inferencing algorithms include an inductive reasoner 102 that computes changes in rules based on new evidence within the knowledge base. The change is based on rule induction, using the old evidence supporting the old structure along with exceptions to the old rules in the existing evidence to induce new rules that better account for the entire body of old and the new evidence … In one implementation, the Weka algorithm can be utilized within the inductive reasoner 102.” [i.e., inductive reasoner 102 uses inductive reasoning techniques/algorithms]), 
using the inductive reasoning techniques for classifying and clustering data (see, e.g., FIG. 4 depicting using “inductive reasoner 102” with “unsupervised clustering 103” for data in “knowledge base 114” and paragraph 28, “inductive reasoner , and 
using abductive reasoning techniques for providing the hypothesis and the explanation (see, e.g., see FIG. 4 – depicting using “abductive reasoner 105” and paragraphs 20 and 30, “inferencing algorithms 28 and 30 can include an abductive reasoning algorithm that compiles the best explanation for a body of data”, “An abductive reasoner 105 can be used to find the best explanation for new data using positive and negative examples of evidence … The output of the abductive reasoner 105 is provided in a hierarchically structured way with different degrees of granularity computed that compresses the information represented in a decision network. New hypotheses or linked groups of hypotheses can be extracted from this network as unknown unknowns. One example of an abductive reasoning algorithm is the SUBDUE algorithm” [i.e., abductive reasoner 105 uses adductive reasoning techniques/algorithms to find/provide the explanation and hypotheses]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruber in view of Khan to incorporate the teachings of Talbot to provide systems and methods for assisted 

Regarding claims 2 and 15, as discussed above, Gruber in view of Khan and Talbot teaches the system of claim 1 and the computer readable medium of claim 14.
Gruber further discloses generate a visual representation of the decision and the explanation using machine learning techniques (see, e.g., FIG. 2 depicting user interface with visual representations of findings/explanation 101C and decision/results and results 101D and paragraphs 21 and 166, “intelligent automated assistant system embodiment disclosed herein may be configured or designed to include functionality for automating the use of data and services available over the Internet to … learn about things to do” [i.e., using machine learning techniques], “screen 101A features a conversational user interface showing … assistant's 1002 response, which is a summary of its findings 101C (‘OK, I found these Italian restaurants which reviews say .

Regarding claims 3, 9 and 16, as discussed above, Gruber in view of Khan and Talbot teaches the system of claim 1, the system of claim 6, and the computer readable medium of claim 14.
Gruber further discloses parse the real-world problem (see, e.g., paragraphs 211, “active ontology nodes may be instantiated with the identity of a particular restaurant entity and its name, and how its name corresponds to words in a natural language input … specifying the concept that restaurants are entities with identities that have names [i.e., real-world restaurant entities], and for … data from entity databases and parses of natural language” [i.e., parse the real-world restaurant natural language input]) to curate logical sentences in the real-world problem (see, e.g., paragraphs 319 and 392-393, “assistant 1002 may rank the output of the speech-to-text interpreter according to how well the interpretations parse in a syntactic and/or semantic sense … it evaluates how well various combinations of words in the text interpretations 124 would fit the concepts, relations, entities, and properties of active ontology 1050 and its associated models”, “Parse result associations can be complex mappings from sets and sequences of words [i.e., sentences] … of user input to one or more associated concepts, relations, properties, instances, other nodes”, “Analyze user input and identify a set of syntactic parse results, which are parse results that associate data in the user input with structures that represent syntactic parts of speech, clauses and phrases 

Regarding claims 4, 10 and 17, as discussed above, Gruber in view of Khan and Talbot teaches the system of claim 1, the system of claim 6, and the computer readable medium of claim 14.
Although Gruber substantially discloses the claimed invention, Gruber is not relied on for explicitly disclosing provide a human-readable form of the deconstruction of the real-world problem to preview a line of reasoning.
In the same field, analogous art Khan teaches provide a human-readable form of the deconstruction of the real-world problem to preview a line of reasoning (see, e.g., sections 2, 2.0.1 and 2.0.2, “The framework provides … a query based interface, enabling the creation of alternate user interfaces including desktop applications, web-based browser applications, and mobile applications” [i.e., user interfaces for providing human-readable results], “Suppose a physician [i.e., a human user] has to make a decision about prescribing a sleep medication (Ramelteon) to Jane. The physician begins by using the communication interface module to ask ‘Can Jane be given Ramelteon?’ … The knowledge management component then identifies inference rules representing the drug prescription protocol for Ramelteon, which are made available … reasoning engine then applies the inference rules to reason out the answer to the user query [i.e., a line of reasoning]. For example, if Jane's medical records indicate that she is currently taking another prescribed drug that cannot be administered 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruber to incorporate the teachings of Khan to provide a framework which enables decision making in the presence of partial information, leveraging ontological representations and machine learning techniques to enhance existing user datasets. (See, e.g., Khan, Abstract). Doing so would have allowed Gruber to use the framework effectively with real world data and sketch its use for a variety of domains, and to use artificial intelligence to support a task where there is a critical need (e.g., medical decision making by medical professionals), as suggested by Khan (See, e.g., Khan, Abstract). 

Regarding claim 7, as discussed above, Gruber in view of Khan and Talbot teaches the system of claim 6.
Although Gruber substantially discloses the claimed invention, Gruber is not relied on for explicitly disclosing wherein the rule constructor is to build a strength of the explanation into the inferencing rules.
In the same field, analogous art Khan teaches wherein the rule constructor is to build a strength of the explanation into the inferencing rules (as indicated above, the “rule constructor” has been interpreted as a combination of hardware and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruber to incorporate the teachings of Khan to provide a framework which enables decision making in the presence of partial information, leveraging ontological representations and machine learning techniques to enhance existing user datasets. (See, e.g., Khan, Abstract). Doing so would have allowed Gruber to use the framework effectively with real world data and sketch its use for a variety of domains, and to use artificial intelligence to support a task where there is a critical need (e.g., medical decision making by medical professionals), as suggested by Khan (See, e.g., Khan, Abstract). 

Regarding claim 8, as discussed above, Gruber in view of Khan and Talbot teaches the system of claim 6.
Although Gruber in view of Khan substantially teaches the claimed invention, Gruber in view of Khan is not relied on to teach wherein the inferencer and hypothesis generator is to determine a confidence parameter, indicative of a strength, associated with a decision and the associated explanation.
In the same field, analogous art Talbot teaches wherein the inferencer and hypothesis generator is to determine a confidence parameter, indicative of a strength, associated with a decision and the associated explanation (as indicated above, the “inferencer and hypothesis generator” has been interpreted as a combination of hardware and software) (see, e.g., paragraphs 20, 30 and 37-39, “inferencing algorithms 28 and 30 can include an abductive reasoning algorithm that compiles the best explanation for a body of data … decision algorithms 24 and 26 can comprise an unsupervised clustering algorithm that attempts to form clusters from the data to determine new hypotheses for the decision making system 22”, “An abductive reasoner 105 can be used to find the best explanation for new data using positive and negative examples of evidence [i.e., the associated explanation for the decision made by decision making system 22] … New hypotheses or linked groups of hypotheses can be extracted from this network” [i.e., inferencer and hypothesis generator] “a set node confidence function 174 allows the user to specify a confidence value for a particular node”, “display a confidence value or an influence value as a line graph scale, ranging from a minimum value to a maximum value”, “a changed influence value or confidence value can alter the confidence values of nodes downstream” [i.e., set/determine a confidence level indicating the strength of data/node for the decision and its associated explanation]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruber in view of Khan to 

	Regarding claims 12 and 19, as discussed above, Gruber in view of Khan and Talbot teaches the system of claim 6 and the computer readable medium of claim 14.
Although Gruber in view of Khan substantially teaches the claimed invention, Gruber in view of Khan is not relied on to teach wherein the inductive reasoning techniques comprise one of supervised clustering techniques and unsupervised clustering techniques.
In the same field, analogous art Talbot teaches wherein the inductive reasoning techniques comprise one of supervised clustering techniques and unsupervised clustering techniques (see, e.g., FIG. 4 depicting use of “inductive reasoner 102” with “unsupervised clustering 103” and paragraphs 20 and 28-29, “the  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruber in view of Khan to incorporate the teachings of Talbot to provide systems and methods for assisted decision making utilizing automated discovery of unknown unknowns that are determined for one or more stories of interest by a plurality of inferencing algorithms (i.e., inferencers) mining an associated knowledge base (i.e., a knowledge model) for information that is filtered at an arbitrator, where the systems and methods assign evidence to associated hypotheses according to the evidence content using evidence classifiers to assign templates to hypotheses in the knowledge base. (See, e.g., Talbot, paragraphs 14 and 27). Doing so would have allowed Gruber in view of Khan to ensure that only relevant information is considered for inclusion and ensure that an analyst is 

Regarding claims 13 and 20, as discussed above, Gruber in view of Khan and Talbot teaches the system of claim 6 and the computer readable medium of claim 14.
Although Gruber in view of Khan substantially teaches the claimed invention, Gruber in view of Khan is not relied on to teach wherein the abductive reasoning techniques comprise evidence-based reasoning techniques.
In the same field, analogous art Talbot teaches wherein the abductive reasoning techniques comprise evidence-based reasoning techniques (see, e.g., paragraphs 20 and 30, “inferencing algorithms 28 and 30 can include an abductive reasoning algorithm that compiles the best explanation for a body of data”, “An abductive reasoner 105 can be used to find the best explanation for new data using positive and negative examples of evidence” [i.e., abductive reasoner 105 uses abductive reasoning techniques/algorithms comprising evidence-based/reasoning for examples of evidence]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruber in view of Khan to incorporate the teachings of Talbot to provide systems and methods for assisted decision making utilizing automated discovery of unknown unknowns that are determined for one or more stories of interest by a plurality of inferencing algorithms (i.e., inferencers) mining an associated knowledge base (i.e., a knowledge model) for .

Claims 5, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gruber in view of Khan and Talbot as applied to claims 1, 6 and 14 above, and further in view of non-patent literature Wang ("Developing a Computational Framework for Explanation Generation in Knowledge-based Systems and its Application in Automated Feature Recognition." (2012): i-189, hereinafter “Wang”).
Regarding claims 5, 11 and 18, as discussed above, Gruber in view of Khan and Talbot teaches the system of claim 1, the system of claim 6, and the computer readable medium of claim 14.
Although Gruber in view of Khan and Talbot substantially teaches the claimed invention, Gruber in view of Khan and Talbot is not relied on to teach wherein the identified inferencing rules are triggered using one of a forward chaining process and a backward chaining process.
In the same field, analogous art Wang teaches wherein the identified inferencing rules are triggered using one of a forward chaining process and a backward chaining process (see, e.g., pages 13, 34, 53, 63, 65, 68, and 73, “Backward Chained ABox Reasoner (BCAR) is developed for reasoning through EKB [Explanative Knowledge Base] to generate explanations for decisions made by a KBS [Knowledge-Based System] … BCAR has advances in … 2) handling SWRL [Semantic Web Rule Language] rules; 3) producing explanations by using backward chaining”, “abduction (also called AR), which is a form of inference that generates a hypothesis best explaining the observation … including rule-based model”, “a set of OWL [Web Ontology Language] inference rules” [i.e., inferencing rules], “the backward chained reasoning engine requires a unified rule base”, “The reasoning engine is then applied to the fired rule to search for its solutions. The engine requires information from the ABox and also may fire some other rules if required” [i.e., inferencing rules are fired/triggered], “backward chaining in the rule base”, “Backward Chaining … if BCAR needs to process an atom corresponding to a defined class or property, another rule fires … while searching for the solutions for the translation rule, the ‘Binding and intersecting’ step will add another reasoning task … and rule 1 consequently fires. This is the so-called backward chained reasoning.” [i.e., inferencing rules in the rule base are triggered/fired using a backward chaining process]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gruber in view of Khan and Talbot to incorporate the teachings of Wang to provide a computational framework for explanation generation in a Knowledge-Based System (KBS) where the explanation model in the framework stands outside the KBS and attempts to generate explanations through the production of an alternative justification that is unrelated to the actual 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure. For example, Gupta et al. (U.S. Patent Application Pub. No. 2019/0147369 A1, hereinafter “Gupta”) discloses that “rule determination for black-box machine-learning models is leveraged … a black-box machine-learning model is used to classify client device users into different classes and in which different digital marketing content is served to different client device users according to the class indicated by the model … an interpretation system configured according to the described techniques determines rules, which are human interpretable and explain how this blackbox machine-learning model classifies the different client device users into the different classes.” (See, e.g., Gupta, paragraph 14). Gupta was filed on November 14, 2017, and this date is before the effective filing date of this application, i.e., February 5, 2018. Therefore, Gupta constitutes prior art under 35 
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125